Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 1 of 9
Case 18-24323-GLT         Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                                   Document     Page 2 of 9




Amount of secured claim
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 3 of 9
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 4 of 9




                                                                              pro se)
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 5 of 9
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 6 of 9
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 7 of 9




                                                             pro se

                                    pro se
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 8 of 9




                                                                                    pro se
Case 18-24323-GLT   Doc 12   Filed 11/23/18 Entered 11/23/18 13:29:30   Desc Main
                             Document     Page 9 of 9
